 
 
I 
112th CONGRESS 2d Session 
H. R. 6581 
IN THE HOUSE OF REPRESENTATIVES 
 
November 2, 2012 
Mr. Fattah introduced the following bill; which was referred to the Committee on Appropriations, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
Making supplemental appropriations for fiscal year 2013 for recovery from damage caused by Hurricane Sandy, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Hurricane Sandy Recovery and Rebuilding Supplemental Appropriations Act, 2013. 
2.Supplemental appropriations for hurricane recoveryThe following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for fiscal year 2013:Department of Defense—CivilDepartment of the ArmyCorps of Engineers—CivilFlood Control and Coastal EmergenciesFor an additional amount for Flood Control and Coastal Emergencies, as authorized by section 5 of the Act of August 18, 1941 (33 U.S.C. 701n), for recovery from damage caused by Hurricane Sandy, $45,000,000, to remain available until expended: Provided, That such amount is designated by the Congress as being for disaster relief pursuant to section 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985.Independent AgenciesSmall Business AdministrationDisaster Loans Program AccountFor an additional amount for Disaster Loans Program Account for the cost of direct loans authorized by section 7(b) of the Small Business Act, $255,000,000, to remain available until expended: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That such amount is designated by the Congress as being for disaster relief pursuant to section 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985.Department of Homeland SecurityFederal Emergency Management AgencyDisaster Relief FundFor an additional amount for the Disaster Relief Fund for recovery from damage caused by Hurricane Sandy, $6,700,000,000, to remain available until expended: Provided, That such amount is designated by the Congress as being for disaster relief pursuant to section 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985.Disaster Assistance Direct Loan Program AccountFor an additional amount for the Disaster Assistance Direct Loan Program Account for the cost of direct loans as authorized under section 417 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5184), to assist State and local governments affected by Hurricane Sandy, $5,000,000,000: Provided, That section 417 of such Act shall be applied by substituting State or local government for local government each place it appears: Provided further, That notwithstanding section 417(b) of such Act, the amount of any such loan may exceed $5,000,000, and may be equal to not more than 50 percent of the annual operating budget of the State or local government in any case in which that State or local government has suffered a loss of 25 percent or more in tax revenues due to Hurricane Sandy: Provided further, That the cost of modifying such loans shall be as defined in section 502 of the Congressional Budget Act of 1974 (2 U.S.C. 661a): Provided further, That such amount is designated by the Congress as being for disaster relief pursuant to section 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
 
